TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 1, 2018



                                     NO. 03-18-00207-CR


                                      Ex parte Scott Ogle




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order denying the application for writ of habeas corpus signed by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

the application for writ of habeas corpus. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 1, 2018



                                     NO. 03-18-00208-CR


                                      Ex parte Scott Ogle




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order denying the application for writ of habeas corpus signed by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

the application for writ of habeas corpus. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.